Citation Nr: 0933236	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  05-09 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Evaluation of a service-connected left knee disorder, 
currently rated as 10 percent disabling.    


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from May 2001 to September 
2003.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 2004 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  In November 2007, the Board 
remanded this matter for additional development.        


FINDING OF FACT

The Veteran's left knee disorder is not productive of 
ankylosis; recurrent subluxation or lateral instability; 
frequent episodes of locking, pain, and effusion; flexion 
limited to at least 30 degrees; extension limited to at least 
15 degrees; impairment of the tibia and fibula; genu 
recurvatum; or of degenerative changes.      


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent, for the 
Veteran's service-connected left knee disorder, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5256-5263 (2008).    


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim decided here has been properly developed 
for appellate purposes.  The Board will then address the 
merits of the claim, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided notification letters to the Veteran in November 
2003 and November 2007.  38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159.  In these letters, VA informed the Veteran of the 
evidence needed to substantiate her increased rating claim.  
VA advised the Veteran of the respective duties of the VA and 
of the Veteran in obtaining evidence needed to substantiate 
her claim.  VA requested from the Veteran relevant evidence, 
or information regarding evidence which VA should obtain.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 
Fed. Reg. 23353 (the requirement of requesting that the 
claimant provide any evidence in his/her possession that 
pertains to the claim was eliminated by the Secretary 
[effective May 30, 2008] during the course of this appeal, 
and this change eliminates the fourth element of notice as 
required under Pelegrini).  And VA provided a notification 
letter to the Veteran prior to the rating decision on appeal.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) 
(VCAA notice must be provided to a claimant before the 
initial unfavorable RO decision).  

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the Veteran of disability ratings in 
general, or of effective dates for the award of VA benefits, 
until the November 2007 letter.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2007).  Nevertheless, the Board 
finds that proceeding with a final decision is appropriate 
here.  See also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328.  Following 
full notice, the RO readjudicated the Veteran's claim in the 
July 2009 Supplemental Statement of the Case (SSOC) of 
record.  See Mayfield, 444 F.3d 1328.  Based on this 
background, the Board finds VA's untimely and incomplete 
notice in this matter to be harmless error.   

Parenthetically, the Board notes that VA did not provide the 
Veteran with a notification letter detailing the specific 
rating criteria pertaining to knee disorders (even though 
such criteria was provided to the Veteran in the July 2009 
SSOC).  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
The lack of such a notification letter is not error here, 
however.  The Veteran's claim in this matter was an original 
claim for service connection, not an increased rating claim.  
Therefore, VA was not bound to notify the Veteran of the 
specific rating criteria at issue for the knee disorder.  Id.   

The VA must also make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice her contentions.  
VA obtained medical records relevant to this appeal.  And VA 
provided the Veteran with VA compensation examinations for 
her claim.    

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding her claim here.  



II.  The Merits to the Claim for Increased Rating

In an August 2004 rating decision, the RO service connected 
the Veteran for a left knee disorder - patellofemoral 
syndrome status post surgical repair.  The RO assigned a 10 
percent evaluation, effective September 18, 2003.  The 
Veteran appealed the assigned disability evaluation.  

In this decision, the Board will assess whether a higher 
rating has been warranted at any time during the period of 
appeal for the Veteran's left knee disorder.  See Fenderson 
v. West, 12 Vet. App. 119 (1999) (in cases where the original 
rating assigned is appealed, consideration must be given to 
whether a higher rating is warranted at any point during the 
pendency of the claim).  See also 38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400.    

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the Veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

Disabilities of the knee are rated under Diagnostic Code (DC) 
5256 through DC 5263 of 38 C.F.R. § 4.71a (2008).  Diagnostic 
Code 5256 addresses ankylosis of the knee.  Diagnostic Code 
5257 addresses recurrent subluxation or lateral instability.  
Diagnostic Code 5258 addresses dislocated cartilage in the 
knee manifested by frequent episodes of "locking," pain, 
and effusion into the joint.  Diagnostic Code 5259 addresses 
the surgical removal of semilunar cartilage.  Diagnostic 
Codes 5260 and 5261 address limitation of motion in the leg.  
Diagnostic Code 5262 addresses impairment of the tibia and 
fibula.  And DC 5263 addresses genu recurvatum.    

The Board also notes that under DC 5003 traumatic arthritis 
is to be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When there is some limitation of motion, but which is 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned with involvement of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2008).

The medical evidence of record addressing the Veteran's knee 
disorder consists of a Physical Evaluation Board (PEB) report 
dated in September 2003, a VA compensation examination report 
dated in April 2004, a private surgery report dated in 
January 2009, and a VA compensation examination report dated 
in May 2009.  This evidence shows that the Veteran injured 
her left knee during service, that she underwent arthroscopic 
left knee surgery in January 2003 with resection of the 
plica, and that she underwent diagnostic and operative 
arthroscopy with lateral release left knee in January 2009.  
This evidence also shows that the Veteran has been diagnosed 
with patellar-femoral syndrome, lateral tilt of her patella, 
left patella maltracking, and anterior knee pain.  

The Board has reviewed this medical evidence vis a vis the 
DCs pertaining to knee disorders in the Ratings Schedule - 
i.e., DC 5256 to DC 5263, and DCs 5003 and 5010.  And, based 
on this medical evidence, the Board finds an increased rating 
unwarranted here.  

For an increase under DC 5256, the evidence must show 
ankylosis.  There is no evidence of such in the record here.  
For an increase under DC 5257, there must be evidence of 
severe recurrent subluxation or severe lateral instability.  
None of the medical evidence indicates that the Veteran has 
either subluxation or instability in her left knee.  Under DC 
5258, a 20 percent rating would be warranted for frequent 
episodes of locking, pain, and effusion caused by dislocated 
semilunar cartilage.  Though the evidence of record dated 
from 2003 indicates the Veteran's complaints of pain on 
motion, there is no medical evidence of record of locking, 
and effusion in the Veteran's left knee joint.  Under DC 
5259, the maximum rating is 10 percent so it is not an avenue 
to a higher rating in this matter.    

Diagnostic Code 5260 authorizes a rating of 20 percent for 
flexion limited to 30 degrees.  This rating is not warranted 
under this provision because the evidence shows flexion 
greater than 30 percent.  The September 2003 PEB report noted 
full range of motion, the April 2004 VA report noted 140 
degrees flexion, and the May 2009 VA report noted 120 degrees 
flexion.  Under DC 5261, a rating of 20 percent is authorized 
for extension limited to 15 degrees.  This rating is 
unwarranted here because the medical evidence from September 
2003 to May 2009 indicates extension of 0 degrees.    

For an increased rating under DC 5262, the evidence must show 
impairment of the tibia and fibula.  The Board found no 
evidence of tibia-fibula impairment.  And an increase is not 
warranted under DC 5263 as the record does not evidence genu 
recurvatum.  As for DCs 5003 and 5010, the Board notes that 
these codes provide for a 10 percent rating where the Veteran 
has been diagnosed with traumatic arthritis and has not been 
awarded a compensable rating.  These provisions are not for 
application here because the evidence does not indicate 
arthritis in the Veteran's left knee.  In fact, a May 2009 VA 
x-ray report indicates "no significant abnormality of the 
bone, joints, or adjacent soft tissues[.]"    

The Board has considered whether a higher rating is warranted 
for the Veteran's service-connected knee disorder based on 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness, which results 
in additional disability beyond that reflected on range of 
motion measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  But the Board finds 
an additional increase under this authority unwarranted.  
Though the Veteran has reported pain on motion consistently 
since the early 2000s, the medical evidence indicates that 
the Veteran retains substantial functionality in her left 
knee.  The April 2004 VA examiner noted the Veteran's 
subjective complaints of pain, and noted crepitation.  But 
the examiner also noted no redness, heat, or guarding.  The 
May 2009 VA examiner noted pain on motion as well.  But the 
examiner only noted significant pain from 90 to 120 degrees.  
Moreover, this examiner noted no range of motion change after 
repetitive use.  And the examiner noted the May 2009 x-ray, 
which indicated a normal left knee.  See 38 C.F.R. § 4.71a, 
DCs 5260-5261.    

As the preponderance of the evidence is against the Veteran's 
claim for increase, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that there is no indication in the record 
that application of the regular schedular standards is 
impracticable here.  The Board emphasizes that the percentage 
ratings assigned by the VA Schedule for Rating Disabilities 
represent the average impairment in earning capacity 
resulting from a service-connected disability.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2008) 
for assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).

The Board has reviewed and considered the Veteran's 
statements.  But, as a layperson without medical expertise or 
training, she is not competent to offer medical evidence on 
matters involving diagnosis or etiology.  Her statements 
alone are therefore insufficient to prove the claims.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (laypersons are not 
competent to render medical opinions).  


ORDER

Entitlement to an increased rating for the Veteran's left 
knee disorder is denied.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


